EXPEDITED                                                   [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                JUNE 22, 2005
                                No. 04-16479                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 90-06036-CR-JAG

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

GABRIEL ALVARO SCAFF-MARTINEZ,

                                                           Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                               (June 22, 2005)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Gabriel Alvaro Scaff-Martinez appeals the district court’s November 10,

2004, order denying his § 3582(c)(2) motion for reduction of sentence. A district
court does not have jurisdiction to rule in a case that is on appeal, despite a

decision by our court, until a mandate has been issued. Zaklama v. Mount Sinai

Med. Ctr., 906 F.2d 645, 649 (11th Cir. 1990). We did not issue our mandate as to

the initial appeal of Appellant’s § 3582 motion until November 16, 2004.

Therefore the district court lacked jurisdiction to enter its November 10, 2004

order. Appellant’s filing of a motion for reconsideration in the district court on

November 22, 2004, does not cure the district court’s initial jurisdictional

deficiency. Accordingly, the district court’s orders of November 10, 2004 and

February 3, 2005 are VACATED.




                                           2